DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-20 are pending in the application.
Applicant’s amendment to the claims, filed on February 8, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on January 7, 2021 and February 8, 2021 in response to the final rejection mailed on November 9, 2020 and the advisory action mailed on January 21, 2021, respectively, have been fully considered.  

Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2020.
1.

Claim Objections
Claims 1, 18, and 19 are objected to in the recitation of “and optionally with an inactivated glucose dehydrogenase (gcd) gene” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “and optionally wherein the rhamnolipid-making cell comprises an inactivated glucose dehydrogenase (gcd) gene”.
Applicant is advised that should claim 3 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Also, the applicant is advised that should claims 2 and 3 be found allowable, claims 18 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 8, and 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 2-6, 8, 11-17, and 20 dependent therefrom), 18, and 19 are indefinite in the recitation of “optionally with an inactivated glucose dehydrogenase (gcd) gene…wherein the rhamnolipid-making cell has been genetically modified such that the rhamnolipid-making cell, compared to the wild type thereof, has a decreased activity of at least one enzyme E4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol”. According to the instant specification, “…it is preferred that E4 is a glucose 1-dehydrogenase of EC 1.1.5.2. Particularly preferred enzymes E4 are selected from enzymes encoded by a gcd gene” (p. 22, lines 13-14) and it is unclear from the claims as to whether the decreased activity of at least one enzyme E4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol corresponds to the optionally inactivated glucose dehydrogenase (gcd) gene or to some other unrecited genetic modification. If the applicant intends for the decreased activity of at least one enzyme E4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol correspond to the inactivated glucose dehydrogenase (gcd) gene, it is suggested that the applicant amend claims 1, 18, and 19 so that the inactivated glucose dehydrogenase (gcd) gene is a required modification, e.g., by deleting the term “optionally”, amending claims 1, 18 and 19 to delete the phrase “wherein the rhamnolipid-making cell has been genetically modified such that the rhamnolipid-making cell, compared to the wild type thereof, has a decreased activity of 4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol”, and canceling claims 8 and 20. 
Claims 4 and 5 are indefinite in the recitation of “the rhamnolipid-producing organism”. There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, it is suggested that claims 4 and 5 are amended to replace the phrase “rhamnolipid-producing organism” with “rhamnolipid-making cell”. 
Claims 18 and 19 are unclear and confusing in the recitation of “expression vectors comprising a polynucleotide encoding is genetically modified with an inactivated gene encoding an ABC glucose transporter”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-6, 8, and 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims recite (in relevant part) a genus of rhamnolipid-making cells genetically modified to have a decreased activity of at least one enzyme E4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol. The specification discloses the actual reduction to practice of the following representative species of the genus of rhamnolipid-making cells – a Pseudomonas putida KT2440 with an inactivated gene encoding an ABC glucose transporter, an inactivated glucose dehydrogenase (gcd) gene, and being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity and rhlA, rhlB, and rhlC genes. Given a broadest reasonable interpretation and because the inactivated glucose dehydrogenase (gcd) gene is optional, the recited genetic modification(s) to decrease activity of enzyme E4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol, is unlimited and is considered to be highly variant, encompassing, e.g., modification of 4. As taught in the prior art, prokaryotes achieve gene transcription and translation regulation by means of a series of complex mechanisms. Zhou et al. (Cell Mol Life Sci 63:2260-2290, 2006; cited on Form PTO-892 mailed on June 9, 2020) teach that a gene in a cell may be regulated by different transcription factors and the contribution from different transcription factors may function under different conditions (page 2283, left column, lines 12-22).  Zhou et al. also teach that the relationship between transcription factors and genes may be much more complex than we imagine and states that data from mRNA expression and transcription factor-DNA interactions give only limited information that does not include post-transcriptional events or protein-protein interactions. Kozak, M. (Gene 234:187-208, 1999; cited on Form PTO-892 mailed on June 9, 2020) while describing the principles of protein synthesis states that the details of translational regulation are unique to each mRNA, and thus too complicated to be included in a review of basic mechanisms (page 187, right column, last line-page 188, left column, line 4).  As such, one of skill in the art would recognize there is a high level of unpredictability in modifying the complex mechanism of gene transcription and translation in a prokaryotic microorganism to achieve the desired decreased activity of enzyme E4. Given that the genetic modifications are highly variant and in view of the unpredictable nature of genetic modification to achieve decreased activity of E4, one of Pseudomonas putida KT2440 with an inactivated gene encoding an ABC glucose transporter, an inactivated glucose dehydrogenase (gcd) gene (to decrease activity of enzyme E4), and being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity and rhlA, rhlB, and rhlC genes as being representative of other rhamnolipid-producing organisms as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of genetic modification, fails to satisfy the written description requirement of 35 U.S.C. 112(a). 

Claims 1-6, 8, and 11-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a rhamnolipid-producing microorganism with an inactivated gene encoding an ABC glucose transporter, an inactivated glucose dehydrogenase (gcd) gene, and being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity, a rhlA gene, and a rhlB gene, does not reasonably provide enablement for all rhamnolipid-producing organisms as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the 
The nature of the invention: According to the specification at p. 1, line 6 to p. 2, line 7, “The invention relates to cells which make rhamnolipids…The development and establishment of maximally efficient production methods requires, inter alia, the attainment of a highest possible space-time yield…It is an object of the invention to develop microbial cells and methods using such cells in which a high space-time yield is achieved…It was found that, surprisingly, cells which make rhamnolipids and are genetically modified such that they have a decreased activity, compared to the wild type thereof, of an ABC glucose transporter and, compared to the wild type thereof, an increased activity of at least one non-ABC glucose transporter provide, in the case of comparable substrate input, a higher space-time yield of rhamnolipids than the comparative strains having a functional ABC transporter”.
The breadth of the claims: The claims recite (in relevant part) genetic modification to have a decreased activity of at least one enzyme E4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol. Given a broadest reasonable interpretation and because the inactivated glucose dehydrogenase (gcd) gene is optional, the recited genetic modification(s) to decrease activity of enzyme E4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone e.g., modification of transcription/translation modulators for the recited genes, or inhibitors/enhancers of the activities required, which can be proteins encoded by unknown genes, unknown chemicals or unknown nucleic acids.
The state of the prior art: The level of one of ordinary skill: and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.” “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03. 
Before the effective filing date, a genetically-engineered microorganism that produces rhamnolipids using glucose as a carbon source was known in the art. For example, the reference of Wittgens et al. (Microb. Cell Fac. 10:80, 2011, 17 pages; cited on the IDS filed on March 20, 2019) discloses a genetically modified strain of Pseudomonas putida KT2440 transformed with expression vectors comprising rhlA and rhlB genes for production of mono-rhamnolipid from glucose as a carbon source (p. 1, Abstract; p. 3, Figure 1; p. 12, under “Construction of the rhamnolipid production module”). 
However, it was known that glucose transport in Pseudomonas putida is mediated by a glucose-specific ABC transporter, which process requires two ATPs (see, e.g., del Castillo et al., J. Bacteriol. 189:5142-5152, 2007, p. 5142, abstract; cited on Form PTO-892 mailed on March 24, 2020), while the more efficient phosphoenolpyruvate-dependent phosphotransferase system (PTS) of glucose transport requires only one ATP equivalent (see, e.g., Voet et al., “Biochemistry, supra) discloses a desire to optimize rhamnolipid production from glucose and acknowledges the simulation of rhamnolipid production with PTS as an alternative glucose uptake system, which provides an improvement in rhamnolipid production (p. 6, paragraph bridging columns 1 and 2; p. 14, column 2, bottom).  
Regarding the recited genetic modification to decrease activity of enzyme E4, as noted above, the recited genetic modification to decrease the activity of enzyme E4 is unlimited. Other than the genetic modifications of gene inactivation or deletion to decrease enzyme activity, the prior art does not provide additional information as to the structural elements in the regulatory regions of genes which can be modified to decrease or eliminate expression, or how these structural elements should be modified to obtain the desired change in activity. Similarly, neither the specification nor the art provide additional information as to the structural elements in the coding regions of the desired genes which can be modified to decrease the activity of the proteins encoded by those genes. In addition, neither the specification nor the art provide any information as to the identity/structure of transcription/translation modulators for the desired genes, or inhibitors of the activity of enzyme E4, which can be proteins encoded by unknown genes, unknown chemicals or unknown nucleic acids. It is well-known in the art that even a relatively simple prokaryotic microorganism achieves gene transcription and translation regulation by means of a series of complex mechanisms. For example, Zhou et al. (Cell Mol Life Sci 63:2260-2290, 2006; cited on Form PTO-892 mailed on June 9, 2020) teach that a gene in a cell may be regulated by different transcription factors and Gene 234:187-208, 1999; cited on Form PTO-892 mailed on June 9, 2020) in describing the principles of protein synthesis states that the details of translational regulation are unique to each mRNA, and thus too complicated to be included in a review of basic mechanisms (page 187, right column, last line-page 188, left column, line 4). The state of the prior art as supported by Zhou et al. and Kozak suggests the unpredictability of determining the factors which would lead to expression modulation for a specific gene. 
The amount of direction provided by the inventor and The existence of working examples: As noted above, the recited genetic modifications to decrease the activity of enzyme E4 are unlimited. The specification discloses the following working example of the claimed rhamnolipid-making cell – a Pseudomonas putida KT2440 with an inactivated gene encoding an ABC glucose transporter, an inactivated glucose dehydrogenase (gcd) gene (to decrease activity of enzyme E4), and being transformed with expression vectors for expression of a non-ABC glucose transporter that has glucose transport activity and rhlA, rhlB, and rhlC genes. Other than a microorganism with the genetic modifications of gene inactivation or deletion to decrease the activity of enzyme E4, the specification fails to describe any other rhamnolipid-producing organisms having genetic mutations to decrease activity of enzyme E4. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of genetically modifying a microbial cell were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for all genetic modifications that achieve the effect of decreasing the activity of enzyme E4. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability in the relevant art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). 

RESPONSE TO APPLICANT’S REMARKS: The applicant argues the rejections under 35 U.S.C. 112(a) are obviated by the amendment to the claims to recite “rhamnolipid-making cell”. 
Applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to recite “rhamnolipid-making cell”. However, while the noted amendment addresses the issue of the claims encompassing transgenic organisms, as noted in the advisory action mailed on January 21, 2021, the 4 and for the reasons set forth above, it is the examiner’s position that the specification fails to adequately describe and enable the full scope of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittgens et al. (Microb. Cell Fac. 10:80, 2011, 17 pages; cited on the IDS filed on March 20, 2019; hereafter “Wittgens”) in view of 
del Castillo et al., J. Bacteriol. 189:5142-5152, 2007; cited on Form PTO-892 mailed on March 24, 2020; hereafter “del Castillo”), 
Poblete-Castro et al. (Metabolic Engineer. 15:113-123, 2013; cited on Form PTO-892 mailed on June 9, 2020; hereafter “Poblete-Castro”), and
Pompejus et al. (US 6,884,614 B1; cited on Form PTO-892 mailed on June 9, 2020; hereafter “Pompejus”).
Regarding the limitation “a rhamnolipid-making cell, wherein the rhamnolipid-making cell comprises…expression vectors comprising a polynucleotide encoding…a rhlA gene, and a rhlB gene” in claims 1, 18, and 19, the reference of Wittgens discloses Pseudomonas putida KT2440 recombinantly expressing rhlA and rhlB genes for production of mono-rhamnolipid (p. 1, Abstract; p. 3, Figure 1; p. 12, under “Construction of the rhamnolipid production module”). 
Regarding the limitation “wherein the rhamnolipid-making cell comprises an inactivated gene encoding an ABC glucose transporter and expression vectors comprising a polynucleotide encoding a non-ABC glucose transporter that has glucose transport activity…wherein the rhamnolipid-making cell has a decreased activity, compared to the wild type thereof, of an ABC glucose transporter and an increased activity, compared to the wild type thereof, of at least one non-ABC glucose transporter” in claims 1, 18, and 19, Wittgens discloses that it is desirable to use the industrially important carbon source glucose for production of rhamnolipids using Pseudomonas putida KT2440 (p. 6, column 1, middle) and acknowledges a desire to optimize rhamnolipid production from glucose. Wittgens discloses that glucose transport in Pseudomonas putida uses the ABC glucose transporter, which requires ATP, and that computational simulation using a carbon source that is transported without requiring ATP was superior to simulations with glucose as the carbon source due to the requirement of ATP by the ABC glucose transporter (p. 5, column 1, middle). Although Wittgens discloses the simulation of rhamnolipid production with phosphotransferase system (PTS) as an alternative glucose transport system provides a minor improvement in rhamnolipid production, Wittgens focuses on a different optimization instead – removing enzymatic reactions that are not necessary for rhamnolipid production (p. 6, paragraph bridging columns 1 and 2; p. 14, column 2, bottom). 
4, which catalyses the conversion of D-glucose and quinone to D-glucono-1,5-lactone and quinol” in claims 1, 18, and 19, Wittgens discloses that carbon availability determines the yield of rhamnolipid production in the rhamnolipid-producing Pseudomonas putida (p. 6, column 1, bottom) and teaches removing enzymatic reactions that are not necessary for rhamnolipid production and waste carbon (p. 6, column 2, top). Wittgens shows that production of mono-rhamnolipid proceeds via the intermediate acetyl-CoA (p. 3, Figure 1; p. 6, Figure 4). 
Regarding claims 4-6, as noted above, Wittgens discloses a genetically modified strain of Pseudomonas putida KT2440 recombinantly expressing rhlA and rhlB genes for production of mono-rhamnolipid (p. 1, Abstract; p. 3, Figure 1; p. 12, under “Construction of the rhamnolipid production module”). Further regarding claims 5 and 6, Figure 1 of Wittgens shows that RhlA (i.e., the protein encoded by the rhlA gene) is able to catalyze the conversion of 3-hydroxyalkanoyl-ACP via 3-hydroxyalkanoyl-3-hydroxyalkanoic acid-ACP to hydroxyalkanoyl-3-hydroxyalkanoic acid.
The differences between Wittgens and the claimed invention are:
1) Although Wittgens acknowledges a minor improvement in rhamnolipid production by simulating PTS (a non-ABC glucose transporter) as an alternative to the ABC glucose transporter for glucose uptake, Wittgens does not actually inactivate an ABC glucose transporter gene and recombinantly express PTS in the Pseudomonas putida KT2440; 
gcd gene; and
3) Wittgens does not disclose phosphotransferase system (PTS) has EC 2.7.3.9. 
Regarding difference 1), the reference of del Castillo teaches that glucose transport in Pseudomonas putida KT2440 is mediated by an ABC transporter encoded by open reading frames PP1015 to PP1018 (p. 5142, abstract; p. 5147, column 2, bottom). del Castillo teaches a method for inactivating a gene in Pseudomonas putida KT2440 (p. 5144, column 2, bottom).
Regarding difference 2), the reference of del Castillo further teaches that a membrane glucose dehydrogenase of Pseudomonas putida KT2440 catalyzes conversion of glucose to gluconate (p. 5143, Figure 1). del Castillo teaches the membrane glucose dehydrogenase is encoded by the gcd gene (p. 5149, Table 5) and teaches a mutant Pseudomonas putida KT2440 with an inactivated gcd gene, which did not accumulate gluconate (p. 5146, column 1, middle). The reference of Poblete-Castro discloses a mutant Pseudomonas putida KT2440 with an inactivated gcd gene to direct the flow of carbon from glucose to the production of a desired product, PHA, via the intermediate acetyl-CoA (p. 113, Abstract; p. 117, Figure 3). 
Regarding difference 3), the reference of Pompejus teaches that the PTS system consists of two cytoplasmic proteins, Enzyme I, HPr, and a variable number of transport complexes Enzyme II (column 12, lines 8 and 9), noting that all PTS transporters consist of three functional units, IIA, IIB, and IIC, which occur either as subunits in a complex or as domains of a single polypeptide chain (column 12, lines 31-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wittgens, del Castillo, Poblete-Castro, and Pompejus to modify the rhamnolipid-producing Pseudomonas putida of Wittgens by inactivating ABC glucose transporter and gcd genes and recombinantly expressing the PTS of Pompejus. 
One would have been motivated to modify the rhamnolipid-producing Pseudomonas putida of Wittgens by inactivating an ABC glucose transporter gene and recombinantly expressing the PTS of Pompejus because of the explicit disclosure of Wittgens that simulating PTS as an alternative to glucose ABC transporter for glucose uptake provided a minor improvement in rhamnolipid production and Pompejus discloses expression vectors and methods for expressing PTS proteins in a prokaryotic cell. One would have had a reasonable expectation of success to modify the rhamnolipid-producing Pseudomonas putida of Wittgens by inactivating an ABC glucose transporter gene and recombinantly expressing a PTS because Wittgens taught PTS as an alternative to glucose ABC transporter for glucose uptake; del Castillo taught the genes encoding the glucose ABC transporter in Pseudomonas putida, which could be targeted for inactivation according to the method of del Castillo; and Pompejus discloses expression vectors and methods for expressing PTS proteins in a prokaryotic cell.
Pseudomonas putida of Wittgens by inactivating a gcd gene in order to avoid glucose conversion to the by-product gluconate and improve the carbon availability for the production of rhamnolipid. One would have had a reasonable expectation of success to modify the rhamnolipid-producing Pseudomonas putida of Wittgens by inactivating the gcd gene because del Castillo and Poblete-Castro each teaches inactivating the gcd gene in a Pseudomonas putida KT2440. 
Therefore, the rhamnolipid-making cell of claims 1-6, 8, and 11-20 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO APPLICANT’S REMARKS: The applicant argues that the amended claims 1, 18, and 19 are patentable over the combination of Wittgens, del Castillo, and Poblete-Castro. 
The examiner acknowledges the applicant’s amendments to claims 1, 18, and 19. However, as noted in the advisory action mailed on January 21, 2021, while the amendment to claim 1 to incorporate the limitations of claims 2 and 3 obviates the 103 rejection of claims 1, 4-6, and 8 based on the combination of Wittgens, del Castillo, and Poblete-Castro, claims 1, 4-6, and 8 are now included in the 103 rejection of claims 2, 3, and 11-20 based on the combination of Wittgens, del Castillo, Poblete-Castro, and Pompejus. For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Conclusion
Status of the claims:
Claims 1-6 and 8-20 are pending.
Claims 9 and 10 are withdrawn from consideration.
Claims 1-6, 8, and 11-20 are rejected.
No claim is in condition for allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656